Citation Nr: 1804445	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-45 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement for service connection for right side testicular disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to May 1957.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the issues on appeal for additional development in March 2017.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was originally certified to the Board with an additional issue:  entitlement to service connection for an eye disability.  However, the RO granted entitlement to service connection for an eye disability in an October 2017 rating decision.  As such, the issue is no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  A testicle disability was not shown in service or for many years following discharge from service, and is not otherwise related to any disease or injury of service origin.

2.  A testicle disability is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a testicle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (West 2012), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran's representative stated in their December 2017 brief that the August 2017 VA examination was inadequate because the examiner was an Advanced Practice Registered Nurse; the Veteran's representative contended that the examiner should have been a "urologist or a genital-urinary specialist."  However, the Board notes that nurse practitioners are competent to perform examinations and fit squarely within the requirements of 38 C.F.R. § 3.159(a)(1).  In Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the United States Court of Appeals for Veterans Claims (CAVC) found that a nurse practitioner may conduct a VA examination, as such a person "is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions" pursuant to 38 C.F.R. § 3.159(a)(1).  The CAVC held that "the Board is entitled to assume the competence of a VA examiner."  Id., quoting Hilkert v. West, 12 Vet.App. 145, 151 (1999) ("[T]he Board implicitly accepted [the VA examiner's] competency by accepting and relying upon the conclusions in her opinion."), aff'd, 232 F.3d 908 (Fed. Cir.2000). The Board thus finds that no remand for a further examination is necessary and will proceed with the adjudication of the case.

The Veteran in this case has not referred to any further deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for a Testicle Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B. Evidence and Analysis

The Veteran is claiming entitlement to service connection for a right testicle disability, to include as secondary from a service-connected appendectomy and associated scars.  The Veteran asserted on his November 2015 VA Form 9 that his right testicle disability is a result of his April 1957 burst appendix and subsequent appendectomy while in service, that "it is [the Veteran's] understanding that the poison affected my right testicle."

The Veteran's service treatment records are silent for any mention of a testicle condition or any related genito-urological issues while in active service or within one year of leaving active service.  The Veteran's appendicitis and subsequent appendectomy are noted in April 1957 during active service, and the Veteran was released from inpatient care that month and separated from active service in the following month of May 1957.  The case file is silent for any complaints or issues regarding a testicle disability until the Veteran's disability claim with VA in November 2012.

In December 2013, the Veteran received a VA examination related to his service-connected appendectomy and residual scars.  The Veteran related that in April 1957 that he suddenly experienced right lower quarter pain, which was diagnosed as appendicitis.  His appendix was removed that same month.  No reference is made to any testicular condition in this examination.

The Veteran received a general VA examination in November 2014 to establish medical care with VA.  As part of the examination, the genito-urinary system was evaluated and no comments were made by either the Veteran or the examiner regarding a testicle condition.  The examiner did note the Veteran's prostate cancer and subsequent prostatectomy from 2003, for which he is not service-connected.

Following a Board remand in March 2017, the Veteran received a VA examination of the male reproductive system in May 2017.  This examiner noted the Veteran does not have nor has he ever had a diagnosis with any condition of the male reproductive system.  This examiner noted the Veteran took no medication for his claimed condition, had never had an orchiectomy, and noted the Veteran's prostatectomy from 2003, with an associated voiding dysfunction.  This examiner also noted the Veteran had an erectile dysfunction related to the same prostatectomy.  During the physical examination, the examiner noted the Veteran's right testicle was half to one-third of normal size and softer than normal, and that the left testicle was one-third of normal size.  Despite the lack of a current diagnosis, this examiner provided an opinion on service connection, stating the claimed condition was at least as likely as not (50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was the Veteran had an appendectomy in service, and since that time the Veteran had noted radicular pain to the right groin region which could be essentially due to adhesions secondary to surgical and is at least as likely as not 50 percent probability caused by the claimed in-service illness.

The Veteran received another VA examination for the male reproductive organs in August 2017.  This examiner noted that the Veteran was not now, nor had he ever been, diagnosed with any condition of the male reproductive system.  During this examination, the Veteran reported that his onset of symptoms was unknown, and that his testicular condition had been going on for years since service.  The Veteran described he would experience nausea and some pain in the area, and that the condition has gotten worse over time.  The examiner noted that the Veteran denied pain at the time of the examination but stated also it was painful in the winter.  The examiner noted the Veteran takes no medications and has never had an orchiectomy.  The Veteran was negative for renal dysfunction, erectile dysfunction, or voiding dysfunction.  Per the examiner, the Veteran declined a physical examination of his genitalia, to include the penis, the testes, the epididymis, and the prostate.  The examiner noted that the Veteran's prostate was removed in a prostatectomy in 2003, and received follow-on radiation therapy through 2006.  The Board notes the Veteran is not service-connected for that prostate condition or its residuals, but is service connected for his 1957 appendectomy residuals.

The August 2017 examiner provided a negative opinion on direct service connection, noting that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The August 2017 examiner also provided a negative opinion on secondary service connection, noting that the Veteran's claimed disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected disability.  Her rationale was that no diagnosis was made of a current disability, and the finding from the May 2017 examination that one of the testicles was half the size of normal limits and softer than normal was not clinically significant on its own.  The examiner noted the Veteran's statement that there was testicular pain in the winter but there was no objective basis to diagnose a testicular disability at this time.  Additionally, the examiner pointed out, there is no known medical connection between an appendectomy and the development of testicular problems later in life.  The examiner was unable to determine a baseline level of severity because there is no evidence to link the Veteran's 1957 appendectomy to his claimed testicular disability.

The Board notes the Veteran is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In order to be competent, the individual must have personal knowledge, derived from his/her own senses, of what is being attested; "[c]ompetent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge." Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Board notes that Veteran has stated his testicular disability resulted from his 1957 appendectomy, but there is no record relating to a testicle condition until the Veteran's claim in 2012.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the May 2017 VA examination to be of no probative value, because of the incongruous result that the examiner provided a positive opinion on service connection, while failing to make a diagnosis of any current disability related to the Veteran's claim.  In addition, the Board notes that examiner used the term "could" in framing her opinion.  The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

However, the Board finds the August 2017 VA examination and opinion to be highly probative, because the examiner was thorough and examined the Veteran's claims file in detail.  This August 2017 VA examination and opinion was sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The August 2017 opinion discussed both direct and secondary service connection, to include the possibility of the service-connected appendectomy residual disability.

Upon review of the evidence of record, the Board finds that the weight of the competent and probative evidence does not demonstrate that entitlement to service connection is warranted for the Veteran's claimed right testicle disability.  Here, no examiner or medical professional has made a diagnosis of a current disability related to the Veteran's claimed right testicle disability.  The service treatment records are silent for any testicle or related condition.  While the Board notes the 1957 appendectomy and residuals, for which the Veteran is service-connected, the August 2017 VA examiner opined that there was no relationship between the Veteran's claimed disability of a right testicle disability and the residuals of that appendectomy.  

The Board also notes the Veteran's statements regarding his testicle disability and his supposition that it is related to his 1957 appendectomy.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

To the extent that the Veteran can observe symptoms such as pain in the testicular area, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of testicular pain is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, his assertions to that effect are of no probative value.

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no diagnosis of a current disability of a testicle disability by any medical examiner.  Thus the Veteran's claim fails the first prong of service connection, the requirement of a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Because the Veteran has no in-service or related disease or injury that occurred in service or within one year after leaving active service that is not already accounted for in his other service-connected disabilities, the Veteran fails the second prong of the test for entitlement to direct service connection.  See id.

Further, the Board has considered the Veteran's contentions that his testicular disability arose from his service-connected appendectomy residuals.  The weight of the competent and probative medical opinion demonstrate that the service-connected appendectomy residuals did not cause or aggravate a testicular disability.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed right testicle disability was not incurred in service and was not caused or aggravated by the Veteran's service-connected disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a right testicle disability on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right testicle disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


